Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-36 are currently pending and have been addressed below.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 
Claim limitations in this application that use the word “means” (or “step of”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action, because the claim limitation(s) uses a generic placeholder (in bold) that is coupled with functional language([...]) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
•	a first reception step of using the computer [to receive] the artwork (claim 1).
•	an exhibition transaction issue step of using the computer [to issue]... an exhibition transaction including information [used for identifying] the artwork (claim 1).
•	further comprising: an overlap determination step of
further comprising: a first artwork encryption step of using the computer [to use] a first data encryption key... and a first artwork storage step of using the computer [to store] the artwork encrypted (claim 4).
further comprising: a first key pair generation step of using the computer [to generate] a pair of a first public key and a first secret key; and a first key encryption step of using the computer [to use] the first public key and [to encrypt] the first data encryption key (claim 5).  
further comprising: a second reception step of using the computer [to receive] a purchase request... an artwork decoding step of using the computer [to read] the encrypted artwork... and [use] the first data encryption key to decode... a watermark embedding step of using the computer [to embed] a watermark... and a second artwork storage step of using the computer [to store] the artwork (claim 6).
further comprising: a second reception step of using the computer [to receive] a purchase request... a key decoding step of using the computer [to use] the first secret key to decode... an artwork decoding step of using the computer [to read] the encrypted artwork... and [use] the first data encryption key decoded... a watermark embedding step of using the computer [to embed] a watermark... and a second artwork storage step of using the computer [to store] the artwork (claim 7).
further comprising: a second artwork encryption step of using the 
computer [to use] a second data encryption key [to encrypt] the artwork (claim 8).
further comprising: a second key pair generation step of using the computer [to generate] a pair of a second public key... a second key encryption step of using the computer [to use] the second public key [to encrypt] the second data encryption key (claim 9).
further comprising: a purchase availability determination step of using the computer [to determine]... a purchase transaction issue step of using the computer [to issue] a purchase transaction (claims 10).
further comprising: a watermark generation step of [generating] the watermark based on identification information (claim 11).
further comprising: a watermark generation step of [generating] the watermark based on data acquired (claim 12).
	Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-36, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
6.	In the instant case, claims 1-12 are directed to a process (i.e., method), claims 13-24 are directed to a machine (i.e., apparatus), and claims 25-36 are directed to an article (i.e., non-transitory program). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
7.	The limitations of independent claim 1, which is representative of independent claims 13 and 25, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:
	[A]	A transaction method of artwork executed by a computer, the transaction
method comprising:
[B]	a first reception step of using the computer to receive the artwork and biometric signature data, and 
step of using the computer to issue, to a contract account on a blockchain network, an exhibition transaction including information used for identifying the artwork and including the biometric signature data.  
Limitations B through C under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, specifically managing personal behavior (e.g., receiving, issuing, including, and identifying). This is like putting a value on human resources. For example, the disclosure establishes receiving the artwork and biometric signature data, and then store it in a blockchain contract account for use in an exhibition transaction. Therefore, limitations B through C recite an abstract idea, which is within the certain methods of organizing human activity grouping. Furthermore, limitation C recites “executing a contract on a blockchain, including information used for identifying the artwork and including the biometric signature data”, which is a form of commercial and legal activities. Making agreements in the form of contracts, even when done pursuant to a “computerized” agreement process, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas.
Accordingly, claim 1, and by analogy similar claims 13 and 25, recite at least two abstract ideas and the analysis proceed to Step 2A.2.
8.	The judicial exception is not integrated into a practical application. In particular, claims 1, 13 and 25 recites the additional elements in bold below:
[A]	A transaction method of artwork executed by a computer, the transaction
method comprising:
using the computer to receive the artwork and biometric signature data, and 
[C]	an exhibition transaction issue step of using the computer to issue, to a contract account on a blockchain network, an exhibition transaction including information used for identifying the artwork and including the biometric signature data. 
[D]	Additionally, independent claim 13 recites “An artwork transaction apparatus comprising:”
[E]	And furthermore, independent claim 25 recites “A non-transitory program for causing a computer to function as an artwork transaction apparatus, the program causing the computer to execute:”
[F] 	Additionally, independent claims 6-8 and 11-12, respectively, discloses singly or in combination the additional element of “generating, embedding, encrypting or decoding the watermark on the artwork”
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a customer device/computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.

9.	Dependent claims 2, 3 and 10, which are representative of claims 14-15, 22, 26-27 and 34 which depends on claims 1, 13 and 25 respectfully, further recites wherein the biometric signature data comprises digital ink data including a series of coordinate data forming a drawn line;   an overlap determination step of determining whether or not the artwork overlaps with other artwork, wherein, in the exhibition transaction issue step, the exhibition transaction is issued when the computer determines that the artwork does not overlap with other artwork in the overlap determination step; and a purchase availability determination step of determining whether or not the purchase request is approvable; and a purchase transaction issue step of issuing a purchase transaction including information regarding a purchaser.  Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (use of data to identify artwork), as this a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include 
10.	 Dependent claims 4-5, which are representative of claims 16-17 and 28-29, which depends on claims 1, 13 and 25 respectfully, further recites “a first artwork encryption step of using the computer to use a first data encryption key to encrypt the artwork; and a first artwork storage step of using the computer to store the artwork encrypted in the first artwork encryption step, in a distributed file system; a first key pair generation step of using the computer to generate a pair of a first public key and a first secret key; and a first key encryption step of using the computer to use the first public key and to encrypt the first data encryption key;” This generation of key pair algorithms, and key encryption and decryption are all an abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claims are directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See Fair Warning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). There are no additional elements in claims for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claim 1, 13 and 25 above, and therefore these claims are ineligible.
11.	Dependent claims 6-7, 11-12, which are representative of claims 18-19, 23-24 and 30-31, 35-36, which depends on claims 1, 13 and 25 respectfully, further recites a watermark embedding step of using the computer to embed a watermark into the artwork decoded in the artwork decoding step; and a second artwork storage step of using the computer to store the artwork including the embedded watermark in the 
The additional elements, both individually and as an ordered combination, 
do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no 
more than generally link the abstract idea to a technological environment through the “use of data” performed by a generic computer. This is not enough to provide an inventive concept. Therefore, these claims are not patent eligible.
Dependent claims 8-9, which are representative of claims 20-21 and 32-33, which depends on claims 1, 13 and 25 respectfully, further recites “a second artwork encryption step of using the computer to use a second data encryption key to encrypt the artwork including the embedded watermark, wherein, in the second artwork storage step, the artwork that is encrypted in the second artwork encryption step and that includes the embedded watermark is stored in the distributed file system; a second key pair generation step of using the computer to generate a pair of a second public key and a second secret key; and a second key encryption step of using the computer to use the second public key to encrypt the second data encryption key” The generation of key pair algorithms, and key encryption and decryption are all an abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claims are directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See Fair Warning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). There are no additional elements in claims for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claim 1, 13 and 25 above, and therefore these claims are ineligible.

 12. 	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the 


Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Broader than the Specification
20. 	The following claim recites limitation wherein the Specification does not provide support for the full breadth of the claims. (MPEP 2163 (II) (A) (3) (a) (ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)). 
Claims 1, 13 and 25, recite “A transaction method of artwork executed by a computer, the transaction method comprising: a first reception step of...; and an exhibition transaction issue step of...;” The claims are silent what is performing this step. 
16.	Dependent claims 2-12, 14-24 and 26-36, are also rejected as they depend from claims 1, 13 and 25, respectfully. 

Lack of Algorithm
15.	Claims 1 and 25 each recite “…an exhibition transaction issue step of using the computer to issue, to a contract account on a blockchain network …”, and claim 13 recites “...a first transaction issue circuit that issues, to a contract account on a blockchain network...” The Specification does not provide the algorithm or steps/procedure for performing this function “issue to a contract account” in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
claims 2-12, 14-24 and 26-36, are also rejected as they depend from claims 1, 13 and 25, respectfully. 

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	Claims 1-36, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Regarding claims 1-36. Claims 1, 13 and 25 recite, and the dependent claims further recite and/or incorporate, several limitations that have invoked interpretation under § 112(f). However, as discussed under § 112(a) above, the written description fails to 
•	a first reception step of using the computer [to receive] the artwork (claim 1).
•	an exhibition transaction issue step of using the computer [to issue]... an exhibition transaction including information [used for identifying] the artwork (claim 1).
•	further comprising: an overlap determination step of [determining] whether or not the artwork overlaps... in the exhibition transaction issue step, the exhibition transaction is issued when the computer [determines] that the artwork does not overlap (claim 3). 
further comprising: a first artwork encryption step of using the computer [to use] a first data encryption key... and a first artwork storage step of using the computer [to store] the artwork encrypted (claim 4).
further comprising: a first key pair generation step of using the computer [to generate] a pair of a first public key and a first secret key; and a first key encryption step of using the computer [to use] the first public key and [to encrypt] the first data encryption key (claim 5).  
further comprising: a second reception step of using the computer [to receive] a purchase request... an artwork decoding step of using the computer [to read] the encrypted artwork... and [use] the first data encryption key to decode... a watermark embedding step of using the step of using the computer [to store] the artwork (claim 6).
further comprising: a second reception step of using the computer [to receive] a purchase request... a key decoding step of using the computer [to use] the first secret key to decode... an artwork decoding step of using the computer [to read] the encrypted artwork... and [use] the first data encryption key decoded... a watermark embedding step of using the computer [to embed] a watermark... and a second artwork storage step of using the computer [to store] the artwork (claim 7).
further comprising: a second artwork encryption step of using the 
computer [to use] a second data encryption key [to encrypt] the artwork (claim 8).
further comprising: a second key pair generation step of using the computer [to generate] a pair of a second public key... a second key encryption step of using the computer [to use] the second public key [to encrypt] the second data encryption key (claim 9).
further comprising: a purchase availability determination step of using the computer [to determine]... a purchase transaction issue step of using the computer [to issue] a purchase transaction (claims 10).
further comprising: a watermark generation step of [generating] the watermark based on identification information (claim 11).
further comprising: a watermark generation step of [generating] the watermark based on data acquired (claim 12).

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a
limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what
structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the 
structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites 
the corresponding structure, material, or acts for performing the claimed function 
and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are 


Claim Rejections - 35 USC § 103
21.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

22.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	1-2, 13-14 and 25-26, are rejected under 35 U.S.C. 103 as being unpatentable over Pamela Rice (US 10250381 B1) in view of Dehaeck et al., (US 20170243179 A1).

 claims 1, 13 and 25, Rice teaches a method, an apparatus, and a non-transitory program for causing a computer to function as an artwork transaction apparatus, the program causing the computer to execute: the transaction method comprising:
a first reception step of using the computer to receive the artwork (“... digital content, such as...image viewing application...”, col 9 lines 10-23) and biometric signature data (col 3 lines 40-49, “... such as a hash value or other indicia of the content” Fig. 4 item 410, col 2 line 28-34, col 6 lines 1-20), and 
Rice does not explicitly disclose
an exhibition transaction issue step of using the computer to issue, to a contract account on a blockchain network, an exhibition transaction including information used for identifying the artwork and including the biometric signature data.
However Dehaeck discloses
an exhibition transaction issue step of using the computer to issue, to a contract account on a blockchain network, an exhibition transaction including information used for identifying the artwork and including “...” (¶¶ 0014).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance digital content of Rice in view of Dehaeck in order to have a platform to sell protected artworks.  

20. 	With respect to claims 2, 14 and 26, the combination of Rice and Dehaeck teaches all the subject matter as disclosed above in claim 1.

With respect to, wherein the biometric signature data comprises digital ink data including a series of coordinate data forming a drawn line. This is nonfunctional descriptive material as it only describes the data that is included in the biometric signature data, while the digital ink data that is included in the biometric signature data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

23.	Claims 3, 15 and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Pamela Rice (US 10250381 B1) in view of Dehaeck et al., (US 20170243179 A1) and further in view of Borden (US 2007/0276823).

24. 	With respect to claims 3, 15 and 27, the combination of Rice in view of Dehaeck teaches all the subject matter as disclosed in claim 1 above, but does not explicitly disclose, further comprising: 
an overlap determination step of determining whether or not the artwork overlaps with other artwork, wherein, in the exhibition transaction issue step, the exhibition 
However, Borden discloses, further comprising: 
an overlap determination step of determining whether or not the artwork overlaps with other artwork, wherein, in the exhibition transaction issue step, the exhibition transaction is issued when the computer determines that the artwork does not overlap with other artwork in the overlap determination step (¶¶ 0055, 0137, 0195).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to modify the digital content of Rice and the blockchain network of Dehaeck, in view of Borden, in order to have a way to verify an authentic digital content.

25.	Claims 4-12, 16-24 and 28-36, are rejected under 35 U.S.C. 103 as being unpatentable over Pamela Rice (US 10250381 B1) in view of Dehaeck et al., (US 20170243179 A1) and further in view of Koenig et al., (US 20200311646 A1).

26. 	With respect to claims 4, 16 and 28, the combination of Rice and Dehaeck teaches all the subject matter as disclosed in claim 1 above.
	Furthermore, Dehaeck discloses
a first artwork storage step of using the computer to store the artwork encrypted in the first artwork encryption step, in a distributed file system (¶¶ 0014).
Rice and Dehaeck does not explicitly disclose

However, Koenig discloses:
a first artwork (“document”, (¶¶ 0053) encryption step of using the computer to use a first data encryption key to encrypt the artwork (¶¶ 0070).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to modify the digital content of Rice and the blockchain network of Dehaeck, in view of Koenig, in order to have a secure document by using encryption.

27. 	With respect to claims 5, 17 and 29, the combination of Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 4, above. 
	Furthermore, Koenig disclose further comprising: 
a first key pair generation step of using the computer to generate a pair of a first public key and a first secret key (¶¶ 0053, 0070), and 
a first key encryption step of using the computer to use the first public key and to encrypt the first data encryption key (¶¶ 0053-0057, 0070).  

28. 	With respect to claims 6, 18 and 30, the combination of Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 4 above. 
Furthermore, Koenig disclose further comprising: 
a second reception step of using the computer to receive a purchase request 
indicating a purchase of the artwork (¶¶ 0081-0082).

Furthermore, Rice discloses an artwork decoding step of using the computer to read the encrypted artwork from the distributed file system and use the first data encryption key to decode the encrypted artwork (col 1 lines 25-37, col 7 lines 44-48, col 12 lines 27-45, col 23 lines 39-51). 
And Dehaeck further discloses a second artwork storage step of using the computer to store the artwork including the embedded watermark in the distributed file system (¶¶ 0014).


29. 	With respect to claims 7, 19 and 31, the combination of Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 5 above. 
Furthermore, Koenig disclose further comprising: 
a second reception step of using the computer to receive a purchase request indicating a purchase of the artwork (¶¶ 0081-0082). 
a key decoding step of using the computer to use the first secret key to decode the first data encryption key (Fig. 7 item 726, ¶¶ 0053-0057, 0070).   
an artwork decoding step of using the computer to read the encrypted artwork from the distributed file system and use the first data encryption key decoded in the key decoding step to decode the encrypted artwork (¶¶ 0053-0057).   
a watermark embedding step of using the computer to embed a watermark into the artwork decoded in the artwork decoding step (¶¶ 0047-0049), and 


 30. 	With respect to claims 8, 20 and 32, the combination of Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 6 above. 
Furthermore, Koenig disclose further comprising: 
a second artwork encryption step of using the computer to use a second data encryption key to encrypt the artwork including the embedded watermark (¶¶ 0053, 0070), 
And Dehaeck further disclose wherein, in the second artwork storage step, the artwork that is encrypted in the second artwork encryption step and that includes the embedded watermark is stored in the distributed file system (¶¶ 0014).

 31. 	With respect to claims 9, 21 and 33, the combination of Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 8 above. 
Furthermore, Koenig disclose further comprising: 
a second key pair generation step of using the computer to generate a pair of a second public key and a second secret key (¶¶ 0053, 0070), and 
a second key encryption step of using the computer to use the second public key 
to encrypt the second data encryption key (Fig. 7 item 726, ¶¶ 0053-0057, 0070).   

 claims 10, 22 and 34, the combination of Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 6 above. 
Furthermore, Koenig disclose further comprising: 
a purchase availability determination step of using the computer to determine whether or not the purchase request is approvable (¶¶ 0071, 0077), and 
a purchase transaction issue step of using the computer to issue a purchase transaction including information regarding a purchaser who has transmitted the purchase request and identification information of the exhibition transaction, to the contract account on the blockchain network when the computer determines that the purchase request is approvable in the purchase availability determination step (¶¶ 0071, 0077).  

33. 	With respect to claims 11, 23 and 35, the combination of Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 10 above. 
Furthermore, Koenig disclose further comprising: 
a watermark generation step of generating the watermark based on identification information of the purchase transaction (¶¶ 0047-0049).  

34. 	With respect to claims 12, 24 and 36, the combination of Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 10 above. 
Furthermore, Koenig disclose further comprising: 
a watermark generation step of generating the watermark based on data acquired when the artwork is drawn (¶¶ 0047-0049).    


Conclusion
35.	The prior art made of record and not relied upon:
1)	(US 20190366475 A1) – Scarselli et al., Asset Identification, Registration, Tracking And Commercialization Apparatuses And Methods - relates to tokenization and use of assets, asset management and utilization and, more particularly, but not exclusively, to management of assets such as precious stones. 
2)	(US 10469487 B1) – Griffin et al., Biometric Electronic Signature Authenticated Key Exchange Token – relates to generating a biometric electronic signature authenticated key exchange (“BESAKE”) token.

36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685